TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2013



                                      NO. 03-12-00574-CR


                               Andrew James Adkison, Appellant

                                                 v.

                                  The State of Texas, Appellee




              APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the judgment of conviction.

IT IS THEREFORE ORDERED that the judgment of conviction is in all things affirmed; and

it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs

is made, and that this decision be certified below for observance.